        Case 1:20-cv-00901-NONE-JLT Document 4 Filed 09/08/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   NELSON CAMPBELL, et al.,                       )   Case No.: 1:20-cv-00901 NONE JLT
                                                    )
12                  Plaintiffs,                     )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                                                    )   SANCTIONS SHOULD NOT BE IMPOSED FOR
13          v.                                      )   THE FAILURE TO COMPLY WITH THE
14   FMC TECHNOLOGIES SURFACE                       )   COURT’S ORDERS AND TO PROSECUTE THIS
     INTEGRATED SVCS,                               )   ACTION; ORDER CONTINUING SCHEDULING
15                                                  )   CONFERENCE
                    Defendants.                     )
16
17          the plaintiff initiated this action on June 29, 2020. (Doc. 1) On the same day, the Court issued

18   the summons (Doc. 2) and its order setting the mandatory scheduling conference to occur on

19   September 23, 2020. (Doc. 3) In its order setting the mandatory scheduling conference, the Court

20   advised counsel:

21          The Court is unable to conduct a scheduling conference until defendants have been served with
            the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
22          summons and complaint and dismiss those defendants against whom plaintiff(s) will not
            pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint
23          so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
            requirement of timely service of the complaint. Failure to timely serve summons and complaint
24          may result in the imposition of sanctions, including the dismissal of unserved defendants.

25   (Doc. 3 at 1) Despite this, the plaintiffs have not filed proofs of service of the summons and complaint

26   and no defendant has appeared in the action. Therefore, the Court ORDERS,

27          1.      No later than September 25, 2020, the plaintiffs SHALL show cause why sanctions

28   should not be imposed for the failure to serve the summonses and complaint and file proofs of service.

                                                        1
        Case 1:20-cv-00901-NONE-JLT Document 4 Filed 09/08/20 Page 2 of 2


 1   Alternatively, the plaintiff may file proofs of service;
 2          2.      Due the failure of the defendant to appear and the lack of proofs of service which
 3   would prevent entry of default, the scheduling conference is CONTINUED to October 30, 2020 at
 4   8:30 a.m.
 5          Plaintiff is reminded of the service obligations under Fed. R. Civ. P. 4. Failure to comply
 6   may result in the imposition of sanctions, including the Court sua sponte dismissing unserved
 7   defendants.
 8
 9   IT IS SO ORDERED.
10
        Dated:     September 8, 2020                            /s/ Jennifer L. Thurston
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
